United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-1817
                          ___________________________

                               United States of America

                          lllllllllllllllllllll Plaintiff - Appellee

                                             v.

                              Epifanio Sanchez Sanchez

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                    for the Southern District of Iowa - Davenport
                                   ____________

                            Submitted: September 27, 2016
                               Filed: October 12, 2016
                                    [Unpublished]
                                   ____________

Before SMITH, BENTON, and, SHEPHERD, Circuit Judges.
                            ____________

PER CURIAM.

       Epifanio S. Sanchez pled guilty to conspiring to manufacture, distribute, or possess
with the intent to distribute 100 kilograms or more of marijuana. The district court1


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
sentenced him to 120 months in prison, in accordance with a plea agreement
stipulating that the government would not seek a sentence exceeding 120 months, but
that Sanchez could seek a lower sentence. Sanchez appeals, arguing the sentence is
unreasonable based on his circumstances. Counsel has moved to withdraw, and filed
a brief under Anders v. California, 386 U.S. 738 (1967). Having jurisdiction under
28 U.S.C. § 1291, this court affirms.

       The sentence was not substantively unreasonable, as the district court properly
considered and individually assessed several 18 U.S.C. § 3553(a) factors. See United
States v. David, 682 F.3d 1074, 1077 (8th Cir. 2012) (abuse of discretion occurs
where sentencing court fails to consider relevant factor that should have received
significant weight, gives significant weight to improper or irrelevant factor, or
considers only appropriate factors but commits clear error of judgment in weighing
them); United States v. Wohlman, 651 F.3d 878, 887 (8th Cir. 2011) (district court
need not mechanically recite § 3553(a) factors, so long as it is clear from record that
court actually considered them in determining sentence); United States v. Feemster,
572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (abuse-of-discretion standard). The
sentence imposed by the district court was lower than the bottom of the advisory
Guidelines range. See United States v. Moore, 581 F.3d 681, 684 (8th Cir. 2009) (per
curiam) (“[W]here a district court has sentenced a defendant below the advisory
guidelines range, it is nearly inconceivable that the court abused its discretion in not
varying downward still further.”). An independent review of the record under
Penson v. Ohio, 488 U.S. 75 (1988), reveals no non-frivolous issues outside the scope
of the appeal waiver.

      The judgment is affirmed and counsel’s motion to withdraw is granted.
                     ______________________________




                                          -2-